By the court.
It would be unreasonable to expect of justices of the peace a return to a certiorari drawn up with strict legal precision. It is obvious that they must be unacquainted with the forms of action. Care must be taken that they do not exceed their jurisdiction, but captious exceptions must not be allowed. ‘ ‘ Demands ’ ’ in the forty shillings act have always been restricted to those which arise ex contráctil and not ex delicto; but in this case it may be fairly inferred, that the justice did not exceed his jurisdiction from his representation of the facts-. The defendant took a bear skin to which he had no just pretensions. The plaintiffs demand reparation for the injury, and waving the tort, as it may fairly be sup*249posed, require the value of it from. him. The justice gives judgment for the value, as on an implied contract. We see no reason therefore to annul the proceedings before him.
Judgment affirmed.